CUNNINGHAM, J.,
dissenting.
It is shocking to me that a juror who had suffered the agony of having a husband, mother, and sister killed by drunk drivers in two separate tragedies was not struck for cause from serving on this drunk-driving case. Consequently, the *251Appellant was deprived of a peremptory strike. Therefore, I must respectfully dissent.
In the landmark case of Shane, we recognized that when a trial judge fails to properly excuse a juror for cause, the criminal defendant must use one of the allotted peremptory strikes. In essence, such a failure of the trial court deprives the criminal defendant of a level playing field with the prosecution. We have also wisely addressed and condemned the practice of trial judges allowing tainted jurors to talk themselves back onto the jury by giving rote recantations to so called “magic questions.” Montgomery v. Commonwealth, 819 S.W.2d 713, 717-18 (Ky.1991).
In Montgomery, our predecessor Court turned an important page in our judicial history of jury selection. We took the prerogative of who qualifies as a juror away from what the juror says and based it upon who the juror is. No longer can a prospective juror talk himself into a seat of judgment when his known experiences and personal situations are a scathing indictment of his qualifications. In that landmark decision of almost 23 years ago, we held that a juror’s response to questioning was only one factor to be considered in determining his or her ability to be fair and impartial. In so holding, we stated that “[i]t makes no difference that the jurors claimed they could give the defendants a fair trial.” Id. Our directive is clear: “We declare the concept of ‘rehabilitation’ is a misnomer in the context of choosing qualified jurors and direct trial judges to remove it from their thinking and strike it from their lexicon.” Id. This sound reasoning is premised upon decades of precedent.
For example, we recognized in Pennington v. Commonwealth, that “[i]t is the probability of bias or prejudice that is determinative in ruling on a challenge for cause.” 316 S.W.2d 221, 224 (Ky.1958) (emphasis added). Similarly, in Marsch v. Commonwealth, we opined that “[jurors’] statements, given in response to leading questions, that they would disregard all previous information, opinions and relationships should not have been taken at face value.” 743 S.W.2d 830, 834 (Ky.1987) (emphasis added). See also Tayloe v. Commonwealth, 335 S.W.2d 556, 557 (Ky.1960) (“[T]he conditions were such that [the jurors’] connections would probably subconsciously affect their decisions of the case adversely to the defendants.”).
Pennington, Marsch, and Tayloe “stand for the principle that objective bias renders a juror legally partial, despite his claim of impartiality.” Montgomery, 819 S.W.2d at 718 (emphasis added). This principle cannot be overstated. It also bears repeating: “[T]he conditions were such that [the jurors’] connections would probably subconsciously affect their decisions of the case adversely to the defendants.” Tayloe, 335 S.W.2d at 557. When our Court wrote these words, it had potential jurors like Juror Wright in mind.
The most critical part of a criminal trial is jury selection. That step in the proceeding — more than any other — determines whether an unbiased hearing will be given to both sides and a fair and impartial verdict rendered. For a trial judge, directing jury selection is an art. The decision whether to allow a juror to be struck for cause must be based on more than mere words given by the juror. It must be based on the totality of the circumstances and a strong grounding in common sense and a grasp of human nature. In Montgomery, some of the jurors had already formed an opinion about the case, but were allowed to stay on the jury when they gave ostensibly rehabilitative answers to rote questions. Here, we have an experience much more indelible and searing than preconceived opinions — the deaths of *252not one, or two, but three close family members.
We have reversed criminal convictions in the past for much less cause. See Jackson v. Commonwealth, 392 S.W.3d 907, 914 (Ky.2013) (failure to designate juror as an alternate after uncovering that juror previously lived with victim’s brother was reversible error); Grubb v. Norton Hospitals, Inc., 401 S.W.3d 483, 486 (Ky.2013) (reversible error in failing to strike juror whose children were delivered by an expert medical witness); Paulley v. Commonwealth, 323 S.W.3d 715, 720 (Ky.2010) (reversible error in murder trial when the trial court failed to strike a juror who was a burglary victim and whose son was a robbery victim); Fugate v. Commonwealth, 993 S.W.2d 931, 939-38 (Ky.1999) (finding reversible error when trial court failed to strike juror who played Little League baseball and went to high school with a witness for the prosecution ten years before trial).
Justice Abramson, in her typically well-written opinion, states: “[Tjhis Court has consistently held that the mere fact that a juror or her family member has been the victim of a crime similar to the one charged against the defendant does not in and of itself, justify that juror’s excusal.” Several cases are cited to support this proposition. However, none of those jurors were brutally victimized by the permanent loss of a loved one, and certainly not several loved ones. We are talking here about the loss of three of the most precious kindred lives that human beings have — a spouse, a mother, and a sibling. These ruinous emotional scars are never healed in this lifetime, let alone in 16 years or 23 years.
In making his strenuous request for a strike for cause in this case, the defense lawyer correctly stated that it “would be very strange for her not to be affected” by her experiences. In pondering the request, the trial judge himself expressed amazement when referencing Juror Wright’s background, commenting to the effect that he had never had a potential juror who had ever had this many family members killed by a drunk driver. It is obvious in watching the voir dire of Juror Wright that the trial judge totally surrendered his discretion to what the juror said without sufficient regard, if any, to the gravity of her experiences. The judge granted full absolution solely on the “magic answers.”
I must also respectfully challenge the suggestion in footnote three of the majority opinion that the horrible experiences by Juror Wright create only the “potential for strong emotions based on past experience.” Webster’s Dictionary equates “potential” with “possible.” Thankfully — for the well-being of human kind — only a mentally afflicted person would not have “strong emotions” upon suffering the loss of a spouse, parent, and sister.
Had this case been before us with a death penalty, and had a juror who had suffered the fate of three family members having been murdered not been stricken for cause, I hardly think the result expressed by the majority would have been the same. With great deference and respect, I ask my fellow justices — all of whom are much more learned than I — are we not establishing a troublesome precedent here?
I am not proposing a rule that potential jurors in Juror Wright’s situation be automatically excused, or that the trial court has no discretion. I’m simply suggesting what death penalty litigators constantly proclaim: “Death is different.” I think any juror who has suffered the tragedy of a family member having been killed by someone who has committed the same misconduct that he or she is now called upon to judge must be struck for cause. It *253defies reality to think that a person of normal human sensibility and feeling could ever pass judgment upon a person charged with drunk driving without having his or her decisions affected by these terrible and searing personal experiences.
It would also serve us well to look at the larger picture of which this case is only a part. There are two types of jurors who will pose the issue before us. First will be those like Juror Wright. These are the well-intended persons who have answered the call to jury duty for the purpose of fulfilling a respected civic duty. In their efforts not to shrug from this responsibility, they give what in their minds are truthful answers. They draw upon the better angels of their nature by proclaiming their fairness and neutrality.
But the detached magistrate should know better. Reality dictates that it is an impossible task. In making his plea for a strike for cause, the defense attorney correctly projected this juror further along in the case. He pointed out to the judge that the graphic and heart-rending evidence of the child in this case being treated at the hospital would have to arouse painful recollections by Juror Wright — recollections and feelings which were obviously subdued at the time of voir dire. The lashes of a thousand pains cannot be ignored by good intentions.
More ominous is the other class of jurors — the ones who have not only suffered mightily and have not forgotten, but have also not forgiven. The call of jury duty in certain cases is an avenue for some to wreak vindication for their own pain. By giving full sway and unconditional credence to the assertions of such people, we give them a free pass to sit on the front row of what is to them a trial of personal retribution.
Ask a thousand people of average humanity and intelligence if a person who has had a husband, mother, and sister killed by a drunk driver should be allowed to sit on a drunk-driving case, the unanimous response would be a resounding and emphatic “no.” Try to reassure this same sampling that this juror had declared that the nightmarish experiences would have no affect on her decisions and the response would still be “no way.” These would be, in my opinion, smart people. Yet, the trial judge in this case thinks otherwise. I’m confident that none of my most capable and distinguished brothers and sisters on this Court, who were excellent trial judges, would have allowed this juror to sit. It is highly doubtful that, upon learning of her tragic experiences, they would have stretched this lady out upon the rack of painful remembrances by even questioning her further. I think it was clearly an abuse of discretion for this trial court to do so.
I, therefore, must respectfully dissent and would reverse and remand.
KELLER and SCOTT, JJ., join this dissent.